UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 JOSE LUIS CANTERO; MARIA JUANA
 GUAMAN QUIZHNI,

                                Plaintiffs,

                    -against-

 JUDGE KEVIN RUSSO; ATTORNEY                                       19-CV-8596 (CM)
 PATRICK J. CARLE; DISTRICT
                                                                 ORDER TO AMEND
 ATTORNEY KEVIN P. GILLEECE;
 MENTAL HEALTH DOCTOR DOMINIC
 FERRO; ROCKLAND COUNTY SHERIFF
 DEPARTMENT RANKING OFFICER OF
 BAILIFF DUTY,

                                Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Jose Luis Cantero, currently incarcerated at the Rockland County Jail, brings this

pro se action under 42 U.S.C. § 1983, alleging that Defendants are violating his constitutional

rights during his ongoing state court criminal proceedings. By order dated September 17, 2019,

the Court granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma

pauperis (IFP).1 For the reasons set forth below, the Court grants Plaintiff leave to file an

amended complaint within sixty days of the date of this order.

                                   STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The court must dismiss a prisoner’s in forma




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed in forma pauperis. See 28 U.S.C. § 1915(b)(1).
pauperis complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a

claim upon which relief may be granted, or seeks monetary relief from a defendant who is

immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d

636, 639 (2d Cir. 2007). The court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

        While the law mandates dismissal on any of these grounds, the court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted) (emphasis in

original). But the “special solicitude” in pro se cases, id. at 475 (citation omitted), has its limits –

to state a claim, pro se pleadings still must comply with Rule 8 of the Federal Rules of Civil

Procedure, which requires a complaint to make a short and plain statement showing that the

pleader is entitled to relief.

        The Supreme Court has held that under Rule 8, a complaint must include enough facts to

state a claim for relief “that is plausible on its face.” A claim is facially plausible if the plaintiff

pleads enough factual detail to allow the court to draw the inference that the defendant is liable

for the alleged misconduct. In reviewing the complaint, the court must accept all well-pleaded

factual allegations as true. But it does not have to accept as true “[t]hreadbare recitals of the

elements of a cause of action,” which are essentially just legal conclusions. After separating legal

conclusions from well-pleaded factual allegations, the court must determine whether those facts

make it plausible – not merely possible – that the pleader is entitled to relief.

                                           BACKGROUND

        Plaintiff Jose Luis Cantero filed this complaint on his own behalf, and on behalf of his

pregnant fiancé, Maria Juana Guaman Quizhni, who is not incarcerated. Cantero signed the


                                                    2
complaint and submitted an IFP application and prisoner authorization. Quizhni did not sign the

complaint or file an IFP application. The named Defendants are Rockland County Court Judge

Kevin Russo; Rockland County District Attorney Kevin P. Gilleece; attorney Patrick J. Carle; Dr.

Dominic Ferro; and the “Ranking Officer of Bailiff Duty” in the Rockland County Sheriff’s

Department.

       The complaint contains the following allegations. Judge Russo, who is presiding over

Plaintiff’s criminal case, is disrespectful, “flat-out” denied Plaintiff a bail amount “that would

match [his] income,” said that the Constitution “does not apply” to Plaintiff because Plaintiff

“claimed common law jurisdiction,” and has committed fraud and other misconduct that “should

be discussed privately.” (ECF 1:19-CV-8596, 2 ¶ V.) Dr. Ferro, who examined Plaintiff under

New York Criminal Procedure Law § 730, denied Plaintiff’s request that the examination be

recorded, and Carle, Plaintiff’s attorney, said that Plaintiff had “no rights” in connection with that

request. Plaintiff’s allegations against District Attorney Gilleece appear to arise from an earlier

case in which Plaintiff was convicted of rape. According to Plaintiff, the district attorney coerced

statements from the “alleged victim” of that case, who is the mother of Plaintiff’s child.

       Plaintiff sets forth other facts bearing no obvious connection to his criminal case. For

example, Plaintiff asserts:

       First you must understand that in our money system there are no funds because
       there is technically no money. There is only debt and the debt instruments that are
       used in place of money. The credit card lender did not loan you any money. They
       didn’t event lend you their credit. They aren’t allowed to do that. They use YOUR
       credit to authorize the use of the card. You can very simply establish this by
       demanding that they validate the debt.

(Id. at 24.) Also attached to the complaint is a “Notice of Bonds” and blank “Reinsurance

Agreement in Favor of the United States” Form 275 that appear intended for use by government




                                                  3
contractors. Plaintiff alleges that bonds were “issued fraudulently/non full disclosure/non consent

from principal.” (Id. 14-21.) It is unclear why Plaintiff included this information in his pleading.

       Plaintiff alleges that a “bailiff” from the Rockland County Sheriff’s Department violated

Quizhni’s Fourth Amendment rights by approaching her outside the courtroom to “demand the

search and seizure” of her cell phone without a warrant. According to Plaintiff, the bailiff did this

to ensure that Quizhni had no “video record” of the “fraudulent acts committed against” Plaintiff

in the courtroom. Although Quizhni relented, her consent was coerced. Quizhni is also “treated

like a criminal” when she comes to court to support Plaintiff.

       Plaintiff asserts that he and Quizhni have experienced great emotional distress as a result

of these events, and he seeks dismissal of the criminal charges against him and damages.

                                          DISCUSSION

A.      Claims on Behalf of Maria Juana Guaman Quizhni

       In federal court, “parties may plead and conduct their own cases personally or by

counsel,” 28 U.S.C. § 1654, and “an individual generally has the right to proceed pro se with

respect to his own claims or claims against him personally” or to be represented by a licensed

attorney, Berrios v. N.Y.C. Hous. Auth., 564 F.3d 130, 132 (2d Cir. 2009). The right to proceed

pro se does not extend to “an individual who is not licensed as an attorney” appearing on another

person’s behalf, including a parent or a nonattorney trustee. United States v. Flaherty, 540 F.3d

89, 92 (2d Cir. 2008); see also Iannaccone v. Law, 142 F.3d 553, 558 (2d Cir. 1998) (“[B]ecause

pro se means to appear for one’s self, a person may not appear on another person’s behalf in the

other’s cause.”); Cheung v. Youth Orchestra Found. of Buffalo, Inc., 906 F.2d 59, 61 (1990)

(“[N]on-attorney parent must be represented by counsel in bringing an action on behalf of his or

her child.”); Gabayzadeh v. Taylor, 639 F. Supp. 2d 298, 301-02 (E.D.N.Y. 2009) (a nonattorney




                                                  4
trustee may not represent a trust pro se). A party proceeding pro se “must be litigating an interest

personal to him.” Iannaccone, 142 F.3d at 558 (citation omitted).

        Because Quizhni did not sign the complaint or submit an IFP application, there is no

indication that she intended to proceed as a plaintiff in this matter, and Plaintiff Cantero cannot

bring this action on her behalf. Quizhni is dismissed as a plaintiff from this action without

prejudice to any action she might wish to pursue on her own behalf.

 B.      Cantero’s Claims

               Challenge to Ongoing State Court Criminal Proceedings

        To the extent Plaintiff seeks dismissal of the state court criminal charges, the Court

construes the complaint as seeking this Court’s intervention in Plaintiff’s pending criminal

proceeding. In Younger v. Harris, 401 U.S. 37 (1971), the United States Supreme Court held that

“a federal court may not enjoin a pending state criminal proceeding in the absence of special

circumstances suggesting bad faith, harassment or irreparable injury that is both serious and

immediate.” Gibson v. Berryhill, 411 U.S. 564, 573-74 (1973); see also Sprint Commc’ns, Inc. v.

Jacobs, 134 S. Ct. 584, 588 (2013) (noting that “Younger exemplifies one class of cases in which

federal-court abstention is required: When there is a parallel, pending state criminal proceeding,

federal courts must refrain from enjoining the state prosecution”). A state criminal proceeding

ordinarily provides an adequate forum to raise federal constitutional challenges to the

prosecution. Cullen v. Fliegner, 18 F.3d 96, 103 (2d Cir. 1994).

        Plaintiff does not assert any facts suggesting bad faith, harassment, or irreparable injury

that is both serious and immediate. Nor does he state any facts suggesting that the state forum is

in any way inadequate to challenge the constitutionality of his prosecution. Rather, he broadly

claims, without any support, that his constitutional rights are being violated during his criminal

case. If Plaintiff believes that to be the case, he is free to raise such claims in the state courts.


                                                    5
Because Plaintiff fails to show that specific circumstances require this Court’s intervention, the

Court declines to do so.

               Judge Kevin Russo

       Judges are absolutely immune from suit for damages for any actions taken within the

scope of their judicial responsibilities. Mireles v. Waco, 502 U.S. 9, 11 (1991). Generally, “acts

arising out of, or related to, individual cases before the judge are considered judicial in nature.”

Bliven v. Hunt, 579 F.3d 204, 210 (2d Cir. 2009). “Even allegations of bad faith or malice cannot

overcome judicial immunity.” Id. (citations omitted). This is because “[w]ithout insulation from

liability, judges would be subject to harassment and intimidation . . . .” Young v. Selsky, 41 F.3d

47, 51 (2d Cir. 1994). In addition, as amended in 1996, § 1983 provides that “in any action

brought against a judicial officer for an act or omission taken in such officer’s judicial capacity,

injunctive relief shall not be granted unless a declaratory decree was violated or declaratory relief

was unavailable.” 42 U.S.C. § 1983.

       Judicial immunity does not apply when the judge takes action “outside” his judicial

capacity, or when the judge takes action that, although judicial in nature, is taken “in absence of

jurisdiction.” Mireles, 502 U.S. at 9-10; see also Bliven, 579 F.3d at 209-10 (describing actions

that are judicial in nature). But “the scope of [a] judge’s jurisdiction must be construed broadly

where the issue is the immunity of the judge.” Stump v. Sparkman, 435 U.S. 349, 356 (1978).

       Plaintiff does not assert facts suggesting that Judge Russo acted outside his judicial

capacity or his jurisdiction. Therefore, these claims are dismissed, because they seek monetary

relief against a defendant who is immune from suit. 28 U.S.C. § 1915(e)(2)(b)(iii).

               District Attorney Kevin P. Gilleece

       Prosecutors are immune from civil suits for damages for acts committed within the scope

of their official duties where the challenged activities are not investigative in nature but, rather,


                                                   6
are “intimately associated with the judicial phase of the criminal process.” Simon v. City of New

York, 727 F.3d 167, 171 (2d Cir. 2013) (quoting Imbler v. Pachtman, 424 U.S. 409, 430 (1976));

see also Buckley v. Fitzsimmons, 509 U.S. 259 (1993) (holding that absolute immunity is

analyzed under “functional approach” that “looks to the nature of the function performed, not the

identity of the actor who performed it”). In addition, prosecutors are absolutely immune from

suit for acts that may be administrative obligations but are “directly connected with the conduct

of a trial.” Van de Kamp v. Goldstein, 555 U.S. 335, 344 (2009).

          Here, Plaintiff’s claims against Gilleece are based on actions within the scope of

Gilleece’s official duties and associated with the conduct of a trial.2 Gilleece is therefore immune

from suit.

                Dr. Dominic Ferro

          A private actor may be afforded the absolute immunity ordinarily accorded judges acting

within the scope of their jurisdictions if his role is functionally comparable to that of a judge, . . .

or if the private actor’s acts are integrally related to an ongoing judicial proceeding.” Mitchell v.

Fishbein, 377 F.3d 157, 172–73 (2d Cir. 2004) (internal citations and quotation marks omitted).

For example, immunity may attach to non-judicial officers and employees where the individual

serves as an “arm of the court,” Scotto v. Almenas, 143 F.3d 105, 111 (2d Cir. 1998) (quoting

Dorman v. Higgins, 821 F.2d 133, 137 (2d Cir. 1987)), or where the individual conducts

“activities that are inexorably connected with the execution of [court] procedures and are

analogous to judicial action,” id. (quoting Wilson v. Kelkhoff, 86 F.3d 1438, 1444 (7th Cir.

1996)).



          2
          In any event, it appears that Plaintiff’s claims against Gilleece arise from an entirely
different criminal case that led to Plaintiff’s conviction.


                                                   7
       Courts in this Circuit have applied quasi-judicial immunity to medical professionals who

conduct court-ordered examinations and prepare reports pertaining to a defendant’s competency

to stand trial. See Walton v. Rubel, No. 16-CV-1989, 2018 WL 3369664, at *3 (E.D.N.Y. July

10, 2018) (collecting cases); Inesti v. Hicks, No. 11-CV-2596 (PAC)(AJP), 2012 WL 2362626,

at *16 (S.D.N.Y. June 22, 2012), report and recommendation adopted by 2012 WL 3822224

(S.D.N.Y. Sept. 4, 2012); McKnight v. Middleton, 699 F. Supp. 2d 507, 526 (E.D.N.Y. 2010)

(“Absolute immunity has extended to . . . court-appointed doctors and psychiatrists. . . .”), aff’d,

434 F. App’x 32 (2d Cir. 2011).

       Plaintiff’s claims against Dr. Russo arise from actions he took in connection with a court-

ordered competency examination, and thus he is immune from suit.

              Attorney Patrick J. Carle

       A claim for relief under § 1983 must allege facts showing that each defendant acted under

the color of a state “statute, ordinance, regulation, custom or usage.” 42 U.S.C. § 1983. Private

parties are therefore not generally liable under the statute. Sykes v. Bank of America, 723 F.3d

399, 406 (2d Cir. 2013) (citing Brentwood Acad. v. Tenn. Secondary Sch. Athletic Ass’n, 531 U.S.

288, 295 (2001)); see also Ciambriello v. Cnty. of Nassau, 292 F.3d 307, 323 (2d Cir. 2002)

(“[T]he United States Constitution regulates only the Government, not private parties.”). Absent

special circumstances suggesting concerted action between an attorney and a state representative,

see Nicholas v. Goord, 430 F.3d 652, 656 n.7 (2d Cir. 2005) (citing Adickes v. S.H. Kress & Co.,

398 U.S. 144, 152 (1970)), the representation of a defendant by private counsel in state criminal

proceedings does not constitute the degree of state involvement or interference necessary to

establish a claim under § 1983, regardless of whether that attorney is privately retained, court-

appointed, or employed as a public defender. See Bourdon v. Loughren, 386 F.3d 88, 90 (2d Cir.

2004) (citing Polk Cnty. v. Dodson, 454 U.S. 312, 324-25 (1981)); see also Schnabel v.


                                                  8
Abramson, 232 F.3d 83, 87 (2d Cir. 2000) (holding that legal aid organization ordinarily is not a

state actor for purposes of § 1983).

       As Defendant Carle is a private party who does not work for any state or other

government body, Plaintiff has not stated a claim against this defendant under § 1983.

                                       LEAVE TO AMEND

       In light of Plaintiff’s pro se status, the Court grants Plaintiff leave to file an amended

complaint to provide facts giving rise to a viable claim under § 1983. In the statement of claim,

Plaintiff must provide a short and plain statement of the relevant facts supporting each claim

against each defendant named in the amended complaint. Plaintiff is also directed to provide the

addresses for any named defendants. To the greatest extent possible, Plaintiff’s amended

complaint must:

       a) give the names and titles of all relevant persons;

       b) describe all relevant events, stating the facts that support Plaintiff’s case including
          what each defendant did or failed to do;

       c) give the dates and times of each relevant event or, if not known, the approximate date
          and time of each relevant event;

       d) give the location where each relevant event occurred;

       e) describe how each defendant’s acts or omissions violated Plaintiff’s rights and
          describe the injuries Plaintiff suffered; and

       f) state what relief Plaintiff seeks from the Court, such as money damages, injunctive
          relief, or declaratory relief.

       Essentially, the body of Plaintiff’s amended complaint must tell the Court: who violated

his federally protected rights; what facts show that his federally protected rights were violated;

when such violation occurred; where such violation occurred; and why Plaintiff is entitled to

relief. Because Plaintiff’s amended complaint will completely replace, not supplement, the




                                                  9
original complaint, any facts or claims that Plaintiff wishes to maintain must be included in the

amended complaint.

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket.

       Maria Juana Guaman Quizhni is dismissed as a plaintiff from the action without

prejudice to any action she might bring by filing her own signed complaint, and either paying the

fee or filing an IFP application.

       Plaintiff is granted leave to file an amended complaint that complies with the standards

set forth above. Plaintiff must submit the amended complaint to this Court’s Pro Se Intake Unit

within sixty days of the date of this order, caption the document as an “Amended Complaint,”

and label the document with docket number 19-CV-8596 (CM). An Amended Civil Rights

Complaint form is attached to this order. No summons will issue at this time. If Plaintiff fails to

comply within the time allowed, and he cannot show good cause to excuse such failure, the

complaint will be dismissed for failure to state a claim upon which relief may be granted.

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.




                                                 10
       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:   September 24, 2019
          New York, New York

                                                          COLLEEN McMAHON
                                                      Chief United States District Judge




                                                11
                            U NITED S TATES D ISTRICT C OURT
                          S OUTHERN D ISTRICT OF N EW Y ORK



                                                                      _____CV_______________
Write the full name of each plaintiff.                               (Include case number if one has been
                                                                     assigned)

                                                                           AMENDED
                           -against-                                       COMPLAINT
                                                                                (Prisoner)

                                                                         Do you want a jury trial?
                                                                             ☐ Yes    ☐ No




Write the full name of each defendant. If you cannot fit the
names of all of the defendants in the space provided, please
write “see attached” in the space above and attach an
additional sheet of paper with the full list of names. The
names listed above must be identical to those contained in
Section IV.




                                               NOTICE
   The public can access electronic court files. For privacy and security reasons, papers filed
   with the court should therefore not contain: an individual’s full social security number or full
   birth date; the full name of a person known to be a minor; or a complete financial account
   number. A filing may include only: the last four digits of a social security number; the year of
   an individual’s birth; a minor’s initials; and the last four digits of a financial account number.
   See Federal Rule of Civil Procedure 5.2.




Rev. 5/20/16
I.        LEGAL BASIS FOR CLAIM
State below the federal legal basis for your claim, if known. This form is designed primarily for
prisoners challenging the constitutionality of their conditions of confinement; those claims are
often brought under 42 U.S.C. § 1983 (against state, county, or municipal defendants) or in a
“Bivens” action (against federal defendants).
☐ Violation of my federal constitutional rights

☐ Other:
II.       PLAINTIFF INFORMATION
Each plaintiff must provide the following information. Attach additional pages if necessary.



First Name                 Middle Initial               Last Name


State any other names (or different forms of your name) you have ever used, including any name
you have used in previously filing a lawsuit.


Prisoner ID # (if you have previously been in another agency’s custody, please specify each agency
and the ID number (such as your DIN or NYSID) under which you were held)


Current Place of Detention


Institutional Address


County, City                                    State                        Zip Code
III.      PRISONER STATUS
Indicate below whether you are a prisoner or other confined person:
☐      Pretrial detainee
☐      Civilly committed detainee
☐      Immigration detainee
☐      Convicted and sentenced prisoner
☐      Other:




                                                                                               Page 2
IV.    DEFENDANT INFORMATION
To the best of your ability, provide the following information for each defendant. If the correct
information is not provided, it could delay or prevent service of the complaint on the defendant.
Make sure that the defendants listed below are identical to those listed in the caption. Attach
additional pages as necessary.

Defendant 1:
                   First Name                 Last Name                     Shield #

                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 2:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)

                   Current Work Address

                   County, City                           State                 Zip Code
Defendant 3:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code
Defendant 4:
                   First Name                 Last Name                     Shield #


                   Current Job Title (or other identifying information)


                   Current Work Address


                   County, City                           State                 Zip Code


                                                                                              Page 3
V.     STATEMENT OF CLAIM

Place(s) of occurrence:


Date(s) of occurrence:

FACTS:

State here briefly the FACTS that support your case. Describe what happened, how you were
harmed, and how each defendant was personally involved in the alleged wrongful actions. Attach
additional pages as necessary.




                                                                                          Page 4
INJURIES:
If you were injured as a result of these actions, describe your injuries and what medical treatment,
if any, you required and received.




VI.    RELIEF

State briefly what money damages or other relief you want the court to order.




                                                                                              Page 5
VII.    PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief that: (1) the
complaint is not being presented for an improper purpose (such as to harass, cause unnecessary
delay, or needlessly increase the cost of litigation); (2) the claims are supported by existing law
or by a nonfrivolous argument to change existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a
reasonable opportunity for further investigation or discovery; and (4) the complaint otherwise
complies with the requirements of Federal Rule of Civil Procedure 11.

I understand that if I file three or more cases while I am a prisoner that are dismissed as
frivolous, malicious, or for failure to state a claim, I may be denied in forma pauperis status in
future cases.

I also understand that prisoners must exhaust administrative procedures before filing an action
in federal court about prison conditions, 42 U.S.C. § 1997e(a), and that my case may be
dismissed if I have not exhausted administrative remedies as required.

I agree to provide the Clerk's Office with any changes to my address. I understand that my
failure to keep a current address on file with the Clerk's Office may result in the dismissal of my
case.


Each Plaintiff must sign and date the complaint. Attach additional pages if necessary. If seeking to
proceed without prepayment of fees, each plaintiff must also submit an IFP application.



Dated                                                   Plaintiff’s Signature


First Name                     Middle Initial           Last Name

Prison Address


County, City                                    State                           Zip Code



Date on which I am delivering this complaint to prison authorities for mailing:




                                                                                               Page 6
